Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
-114-Restriction to one of the following inventions/groups is required under 35 U.S.C. 121:

Group 1 (Claims 1-2 and 5-23): drawn to a method of implementing a visualization session and authenticating by the agent to the visualization system to join the visualization session; wherein the customer is not known at the visualization system prior to implementing the step of starting the visualization session at the visualization system.  
Assigned to H04M 3/42008 – Systems for anonymous communication between parties.

Group 2 (Claims 3-4): drawn to a method of providing persistency to a call between parties via a communication bridge where the communication implements various sets of rules pending the connection between parties will be closed or not. 
Assigned to class/subclass: H04L 67/1027 - Persistence of sessions.

The inventions are distinct each from the other because each presents its own distinct feature and effect, specific configuration and design and modes of operation/execution (MPEP § 802.01, § 806.06 and/or § 806.05 (c)).  The inventions do not represent a requirement of the technical relationship to form a single general 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


PHUNG-HOANG JOSEPH NGUYEN
Primary Examiner
Art Unit 2651



/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651